DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 07/15/2022 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
It is noted that although Applicant has elected the method claims 1-19 without traverse, however, the reply to restriction filed on 07/15/2022 inaccurately refers to a species requirement.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the teeth of the ring gear extend substantially parallel to the longitudinal axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING A UNITARY RING GEAR-FLANGE BODY.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 6-9, 16 and 17 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “parallel to”, “radially outward”, an entire surface” as in claim 1, “orthogonal to” as in claim 6, “parallel to” as in claim 7, “parallel to”, “radially outward” as in claim 8, “an entire exterior surface” as in claim 9, “orthogonal to” as in claim 16, and “parallel to” as in claim 17 have been rendered indefinite because of the use of the term substantially.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Luoyang Hongxin (Carbon Alloy Steel DIN 2543 Forging Welding Flange Ring Teeth Gear, submitted as part of Applicant’s IDS filed on 02/25/2022) or East Coast Gears-Examples and Range of Work (hereinafter “East Coast Gears”, submitted as part of Applicant’s IDS filed on 02/25/2022) in view of McCombs (US 9,518,645)), McCombs (US 9,482,308), Uchida et al. (US 10,213,874) and Sorensen (US 10,781,797).
As applied to claims 1, 4, 8-10 and 13, Luoyang Hongxin teaches a method of manufacturing a unitary ring gear-flange body (made of carbon steel) including a continuous flange body with a riser body extending substantially parallel to a longitudinal axis; a flange extending substantially radially outward from the riser body; and a ring gear having an axis of revolution aligned with the longitudinal axis to form a unitary assembly.

    PNG
    media_image1.png
    563
    683
    media_image1.png
    Greyscale

East Coast Gears teaches a method of manufacturing a unitary ring gear-flange body including a continuous flange body with a riser body extending substantially parallel to a longitudinal axis; a flange extending substantially radially outward from the riser body; and a ring gear having an axis of revolution aligned with the longitudinal axis to form a unitary assembly.

    PNG
    media_image2.png
    510
    562
    media_image2.png
    Greyscale

Either Luoyang Hongxin or East Coast Gears does not explicitly teach the step of spin-forming the body, welding the ring gear, and applying a continuous, corrosion-resistant coating to substantially an entire exposed surface of the unitary assembly (as in claim 1) and applying a continuous coating to at least a selected portion of a surface of the unitary assembly (as in claims 8), selected portion being an entire exterior surface (as in claim 9), the continuous coating forming a continuous corrosion-resistant boundary layer (as in claim 10)  and that the spin-forming is made out of a single piece of material (as in claims 4 and 13).
	McCombs ‘645 teaches that it is well-known in the art of forming metallic unitary ring gears (12, Figs. 1B-1C) to employ spin-forming technique using a single stock material and further teaches that doing so provides work hardening and strengthens the resulting substrate (col. 3, lines 3-18).
	 McCombs ‘308 teaches that it is well-known in the art of manufacturing a unitary ring gear assembly having riser body and ring gear extending from riser body (Fig. 4) to either add the gear portion (42) or machined into the outer periphery (40) of riser body member (20, Fig. 4, col. 5, lines 34-36).
	  Uchida et al. teaches a method wherein a ring gear (1) is added to the annular body (2) by welding (col. 5, lines 25-36, Figs. 1 and 2). 
Sorensen teaches a method of manufacturing a unitary assembly including a ring gear (10) attached to a flange (13, Fig. 3) wherein the ring gear and flange may be coated with an anti-corrosive layer to prevent corrosion of the metal parts (col. 5, lines 51-55, col. 14, lines 3-9). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to spin-form the riser body of either Luoyang Hongxin or East Coast Gears from a stock material, as taught by McCombs ‘645, as an effective means not only producing the riser body but also to impart work hardening and enhanced strength to the resulting part.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added, by welding, the ring gear to the riser body of either Luoyang Hongxin or East Coast Gears, as taught by McCombs ‘308 and Uchida et al., as a matter use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have coated the unitary ring gear assembly of either Luoyang Hongxin or East Coast Gears, as taught by Sorensen, as an effective means of providing anti-corrosive layer on the outer surface of the assembly at any desired locations (entire or any selected portions) to provide a continuous corrosion-resistant boundary layer to prevent corrosion of the metal parts.

As applied to claims 2-3 and 11-12, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including spin-forming the continuous flange body.  In addition, either Luoyang Hongxin or East Coast Gears teaches a radius of the continuous flange body monotonically increases along longitudinal axis along at least a portion of the riser body adjacent to the flange (see attached Figures) and that the radius is an inner radius such that a cross-sectional area of an interior of the continuous flange body monotonically increases along the longitudinal axis along the at least a portion of the riser body adjacent to the flange (see attached Figures).  

As applied to claim 6 and 16, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including assembling the ring gear to the riser body.  In addition, either Luoyang Hongxin or East Coast Gears teaches wherein the ring gear is assembled such that teeth of the ring gear extend substantially orthogonal to the longitudinal axis (see attached Figures).  

As applied to claim 7 and 17, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including assembling the ring gear to the riser body.  In addition, either Luoyang Hongxin or East Coast Gears teaches wherein the ring gear is assembled such that teeth of the ring gear extend substantially orthogonal to the longitudinal axis but does not explicitly teach the teeth of the ring gear extend substantially parallel to the longitudinal axis.
However, assembling the ring gear to the riser body such that the teeth are extended substantially parallel to the longitudinal axis would have been a matter of design choice depending on the application in which the unitary assembly is being used in and depending on the type of the engagement that the teeth of the ring gear need to make with meshing component.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have assembled the ring gear of either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen, to have teeth extended parallel to the longitudinal axis depending on the type of engagement the ring gear would have with a meshing component in a particular application of use.

As applied to claim  14, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including manufacturing a unitary ring gear-flange body having and riser body having certain thicknesses but fail to explicitly teach the claimed thickness of ring gear being at least five times greater than the thickness of the riser body.
However, regarding the thicknesses, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. One of ordinary skill would have been capable of determining the appropriate thicknesses for the ring gear and riser body in order to provide a ring gear-flange body to accommodate the loads transmitted during the operation of the unit.  In addition, the Applicant is not disclosing any criticality in using only the claimed thicknesses (specification, paragraph [0069]).  

As applied to claim 19, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including forming the continuous flange body including a flange body and ringer gear. Luoyang Hongxin teaches the unitary ring gear-flange body is made of metal (carbon steel, see Title) and McCombs ‘645 teaches that unitary ring gears are formed from metal materials (col. 2,lines 34-35).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Luoyang Hongxin (Carbon Alloy Steel DIN 2543 Forging Welding Flange Ring Teeth Gear, submitted as part of Applicant’s IDS filed on 02/25/2022) or East Coast Gears-Examples and Range of Work (hereinafter “East Coast Gears”, submitted as part of Applicant’s IDS filed on 02/25/2022) in view of McCombs (US 9,518,645), McCombs (US 9,482,308), Uchida et al. (US 10,213,874) and Sorensen (US 10,781,797) as applied to claim 1 above, and further in view of Hasan et al. (US 10,495,210).
As applied to claims 5 and 15, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including the ring gear welded to the riser body but does not explicitly teach machining the ring gear.
Hasan et al. teach a method wherein a plurality of gear teeth of an integral ring gear is formed by machining (title, col. 2, lines 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed machining to form the ring gear of either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen, as taught by Hasan et al., as a matter use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).
  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Luoyang Hongxin (Carbon Alloy Steel DIN 2543 Forging Welding Flange Ring Teeth Gear, submitted as part of Applicant’s IDS filed on 02/25/2022) or East Coast Gears-Examples and Range of Work (hereinafter “East Coast Gears”, submitted as part of Applicant’s IDS filed on 02/25/2022) in view of McCombs (US 9,518,645), McCombs (US 9,482,308), Uchida et al. (US 10,213,874) and Sorensen (US 10,781,797) as applied to claim 8 above, and further in view of Weibling et al. (US 20100001044A1).
As applied to claims 5 and 15, either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen teaches the invention cited including the ring gear welded to the riser body but does not explicitly teach alternate pattern.
Weibling et al. teach a method of welding two structures (12, 14, Figs. 1-2) wherein a plurality of alternate weld passes are used at the weld joint (16) to help in reducing any distortion in the structures (paragraph [0021], lines 16-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed alternating weld pattern in the welding step of either Luoyang Hongxin or East Coast Gears as modified by McCombs ‘645, McCombs ‘308, Uchida et al. and Sorensen, as taught by Weibling et al., as an effective means of connecting the riser body to the ring gear while minimizing any distortion incurred by the parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/07/2022